DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-15, drawn to an apparatus, classified in A61B18/1492.
II. 	Claims 16-17, drawn to a method of using, classified in 18/00.
III. 	Claims 18-24, drawn to a method of manufacturing, classified in A61M25/001.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and .
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product where the inner and outer conducting metal layers are not connected (i.e., method fails to recite connection between the inner and outer layers via filled channels). 
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not capable of use together as one is directed towards a method of using and one is directed towards a method of making.  The inventions have different designs, modes of operation, and effects. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Khoi Ta on July 22, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “Apparatus” to –An apparatus- in ll. 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-15 depend from claim 1 and are thus also rejected.
Claim 5 recites the limitations “the channels” (twice); however, claim 1, upon which claim 5 depends, recites the limitations “multiple channels” and “concave channels”.  It is unclear to which “channels” claim 5 is referring to.  
Claim 5 recites the limitations “a respective three of the concave channels”; however, claim 1, upon which claim 5 depends, recites the limitation “at least some of the channels being concave channels”.  Claim 1 never recites that there are at least three channels to provide for the limitation of claim 5.  For example, “some” could 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 9 & 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (2018/0110562) in view of Clark et al. (2014/0058386) and Sliwa (2017/0143414).
Concerning claim 1, as illustrated in Figs. 1-4, Govari et al. disclose Apparatus (probe 22; [0021]), comprising: 
a flexible electrically-insulating substrate, comprising an inner surface and an outer surface, and shaped to define multiple channels passing between the inner surface and the outer surface (PCB sheet 60 and cover 66 fabricated from flexible PCB that is perforated to form one or more irrigation holes 64; [0028-0030]); 
an outer layer of an electrically-conducting metal covering at least part of the outer surface (one or more microelectrodes 62 and tip electrode 71 on PCB sheet 60; [0031-0032], [0035], Fig. 3); 
an inner layer of the electrically-conducting metal covering at least part of the inner surface (conductive traces on PCB sheet 60; [0028], [0035], Fig. 2).
Govari fails to disclose some of the channels being concave channels. However, Clark et al. disclose an apparatus (17) comprising multiple channels (44’) passing between and inner and outer surface for passage of an irrigation fluid, the channels being concave channels (44’).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Govari such that the channels are concave channels in order to provide the benefit of a beneficial effect on irrigation port flow as taught by Clark et al. ([0133]; Fig. 11) 

Concerning claim 9, Govari et al. discloses a total area of respective outer openings of the channels is at least 1% of an area of the outer surface (Fig. 2-3), but Govari in view of Clark et al. fail to specifically disclose a total area of respective outer openings of the channels is at least 30% of an area of the outer surface.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Govari in view of Clark et al.  such that a total area of respective outer openings of the channels is at least 30% of an area of the outer surface is of whatever desired or expedient size, since such a In re Rose, 105 USPQ 237 (CCPA 1955).  
Concerning claim 11, Govari disclose a probe (22) configured for insertion into a body of a subject (28); and a supporting structure (69) bonded to the inner layer and coupled to a distal end of the probe (22) ([0021], [0025]; Fig. 1-2)
Concerning claim 12, Govari disclose the supporting structure (69) comprises a plurality of ribs (56) surrounding a lumen (internal lumen), successive ones of the ribs(56)  being separated from one another by an aperture that is wider than each of the ribs (56) ([0025-0026]; Fig. 2).
Concerning claim 13, Govari disclose a surface of the inner layer is shaped to define a plurality of depressions (taken to be some of the irrigation holes 64) (Fig. 2).

Concerning claim 14, Govari disclose the depressions are circular and are arranged in a close-packed pattern (Fig. 2).
Concerning claim 15, Govari in view of Clark et al. and Sliwa fail to disclose an average transverse cross-sectional area of each of the concave channels is between 345 and 15,700 m2.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Govari in view of Clark et al. and Sliwa such that an average transverse cross-sectional area of each of the concave channels is between 345 and 15,700 m2, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (2018/0110562) in view of Clark et al. (2014/0058386) and Sliwa (2017/0143414), as applied to claim 1, in further view of Vanney (2005/0004440).
Concerning claim 2, Govari in view of Clark et al. and Sliwa fail to disclose each of the concave channels comprises: a circular central channel-portion; and one or more peripheral channel-portions having arced perimeters and opening into the central channel-portion.  However, Vanney discloses an apparatus comprising a plurality of channels (76, 72, 82) from an interior to an exterior of the apparatus, the channels comprising one or more peripheral channel-portions (72 or 82) having arced perimeters and opening into a circular central channel-portion (76). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Govari such that each of the concave channels comprises: a circular central channel-portion; and one or more peripheral channel-portions having arced perimeters and opening into the central channel-portion in order to provide the benefit directing ablation fluid over a larger area to the tissue. ([0002], [0052], [0064-0065], [0067], [0069-0070], [0097]; Fig. 23). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (2018/0110562) in view of Clark et al. (2014/0058386) and Sliwa (2017/0143414), as applied to claim 1, in further view of Fleischman et al. (6,241,724) or Marecki et al. (2015/0351652).  
Concerning claim 10, Govari et al. in view of Clark et al. and Sliwa fail to disclose the electrically- conducting metal comprises gold.  However, Fleischman et al. disclose an apparatus (12) comprising an outer layer of electrically conducting-material of gold coating an exterior surface of an underlying support body. It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Govari et al. in view of Clark et al. and Sliwa such that the electrically- conducting metal comprises gold, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Further, Marecki et al. disclose an apparatus (10) comprising outer and inner (102/64, 88) layers of electrically conducting-material of gold coating inner and outer surfaces of an underlying support body (96). At the time the invention was effectively filed, it would have been obvious to modify the invention of Govari et al. in view of Clark et al. and Sliwa such that the electrically- conducting metal comprises gold in order to provide the benefit of a suitable conductive metal as taught by Marecki et al. ([0101]; Fig. 6-7B), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15/5990532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrically insulative layer coated with inner and outer conductive layers and respective columns of electrically conductive metal filling the columns to connect the inner and outer layers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 & 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/512136 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrically insulative layer coated with inner and outer conductive layers and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 & 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/103806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrically insulative layer coated with inner and outer conductive layers and respective columns of electrically conductive metal filling the columns to connect the inner and outer layers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose more than one peripheral channel-portions nor a polygonal central channel-portion and one or more peripheral channel-portions. 
The Examiner notes to Applicant that the independent claim fails to distinguish between irrigation channels and channels that are entirely filled with the electrically-conducting metal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794